Case 3:20-cv-00017-MMH-JBT Document 68 Filed 06/17/21 Page 1 of 2 PagelD 964

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

MERLIN KAUFFMAN, an individual,
Plaintiff,

|
Vv. Civil Action No.: 3:20-cv-17-J-34JBT
TRANS HIGH CORPORATION, a New =

a,

  

 

=
York company, and HIGH TIMES HOLDING Se “Vy
CORPORATION, a Delaware company, a a
aa)
Defendants. = cS

2

_

an

MEDIATOR’S REPORT

In accordance with the Court’s mediation order and Notice of Mediation Conference,

a mediation conference was held on June 10, 2021, and the results of that conference are

indicated below:

(a)

The following individuals, parties, corporate representatives, and/or claims

professionals attended and participated in the mediation conference, and each possessed

the requisite settlement authority:

N All individual parties and their respective trial counsel.

K Designated corporate representatives.
Required claims professionals.

(b)

The following individuals, parties, corporate representatives, and/or claims

professionals failed to appear and/or participate as ordered:

 

 
Case 3:20-cv-00017-MMH-JBT Document 68 Filed 06/17/21 Page 2 of 2 PagelD 965

 

(c) The outcome of the mediation conference was:

The case has been completely settled. In accordance with Local Rule
9.06(b), lead counsel will promptly notify the Court of settlement in
accordance with Local Rule 3.08.

The case has been partially resolved and lead counsel has been
instructed to file herein a joint stipulation regarding those claims which
have been resolved within ten (10) days. The following issues remain
for the Court to resolve:

 

 

 

 

 

The conference was continued with the consent of all parties and
counsel. Mediation Reports will be filed after additional conferences
are complete.

‘“ The parties have reached an impasse.

Done this /Ceay of June , 2021, in Jacks6nville, Florida.

fl MEDIATOR
Florida Bar No.: 165042
Certification No.: 6667R
501 Riverside Avenue, Suite 903
Jacksonville, FL 32202
Telephone: 904/398-1818

Facsimile: 904/398-7073

 
